UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-05576 SPHERIX INCORPORATED (Exact name of Registrant as specified in its charter) Delaware 52-0849320 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 6430 Rockledge Drive, Suite 503 Bethesda, MD 20877 (Address of principal executive offices and Zip Code) (703) 992-9260 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files.) Yes [X]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of“large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer []Accelerated Filer []Non-accelerated Filer []Smaller Reporting Company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] Indicate the number of shares outstanding of each of the Registrant’s classes of Common Stock, as of the latest practicable date. Class Outstanding as of August 13, 2014 Common Stock, $0.0001 par value 27,911,427 shares Table of Contents Spherix Incorporated and Subsidiaries Form 10-Q For the Quarter Ended June 30, 2014 Index Page No. Part I.Financial Information Item 1. Financial Statements (Unaudited) 1 Condensed Consolidated Balance Sheets as of June 30, 2014 and December 31, 2013 1 Condensed Consolidated Statements of Operations for the three-month and six-month periods ended June 30, 2014 and 2013 2 Condensed Consolidated Statements of Cash Flows for the six-month periods ended June 30, 2014 and 2013 3 Notes to the Condensed Consolidated Financial Statements 4-22 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 Part II.Other Information Item 1. Legal Proceedings 27 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities 31 Item 6. Exhibits 31 Signatures 32 -i- Table of Contents Part I.Financial Information Item 1. Financial Statements SPHERIX INCORPORATED AND SUBSIDIARIES Condensed Consolidated Balance Sheets (in thousands except share and per share amounts) June 30, 2014 December 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Prepaid expenses and other assets 87 Total current assets Patent portfolios Goodwill Deposit 30 30 Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ $ Accrued salaries and benefits 41 Accrued patent cost - Warrant liability 1 48 Total liabilities Series I redeemable preferred stock, $0.0001 par value; 35,541 shares issued and outstanding at June 30, 2014 and 119,760 shares issued and outstanding at December 31, 2013; liquidation preference of $167 per share Commitments and contingencies Stockholders' equity Preferred Stock, $0.0001 par value, 50,000,000 shares and 5,000,000 shares authorized at June 30, 2014 and December 31, 2013, respectively Series A: no shares issued and outstanding at June 30, 2014 and December 31, 2013; liquidation preference $0.0001 per share - - Convertible preferred stock Series C: 1 share issued and outstanding at June 30, 2014 and December 31, 2013 ; liquidation preference $0.0001 per share - - Series D: 4,725 shares issued and outstanding at June 30, 2014, and 1,227,582 shares issued and outstanding at December 31, 2013; liquidation value of $0.0001per share - - Series D-1: 68,638 shares issued and outstanding at June 30, 2014, and 59,265 shares issued and outstanding, at December 31, 2013; liquidation value of $0.0001per share - - Series F-1: no shares issued and outstanding at June 30,2014, and 156,250 shares issued and outstanding, at December 31, 2013; liquidation preference $0.0001 per share - - Series H: 439,043 shares issued and outstanding at June 30, 2014, and 459,043 shares issued and outstanding at December 31, 2013; liquidation preference $83.50 per share - - Series J: no shares issued and outstanding at June 30, 2014 and December 31, 2013; liquidation preference $0.0001 per share - - Common stock, $0.0001 par value, 200,000,000 shares authorized; 27,786,655 shares and 3,770,113 shares issued atJune 30, 2014 and December 31, 2013, respectively; 27,786,427 and 3,769,712 shares outstanding at June 30, 2014 and December 31, 2013, respectively 3 - Additional paid-in-capital Treasury stock, at cost, 228 shares at June 30, 2014 and 401 shares at December 31, 2013 ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to condensed consolidated financial statements -1- Table of Contents SPHERIX INCORPORATED AND SUBSIDIARIES Condensed Consolidated Statements of Operations (in thousands except shares and per share amounts) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues $
